JELKE, P. J.
We are of opinion that the trial court erred in directing the verdict at the close of all the testimony.
The issue of fact as to whether the specific property was included in and part of the original canal property of the state should have been submitted to the jury — there was enough testimony to require this.
*833The court’s view of the law was erroneous and not in accord with State v. Railway, 53 Ohio St. 189 [41 N. E. Rep. 205], et seq.
Judgment reversed.
Giffen a,nd Swing, JJ., concur.